PD-1595-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                       Transmitted 8/20/2015 9:16:01 AM
                                                                         Accepted 8/20/2015 9:25:00 AM
                  IN THE COURT OF CRIMINAL APPEALS                                         abel acosta
                                                                                                    CLERK

AARON LIVERMAN                             §        PD-1596-14           C\_£n-u>J£ W4~
      APPELANT;                            §                              l            '       L,
ROGER LIVERMAN                             §        PD-1595-14            *™*i ^               r.
      APPELLANT                            §                                  jucm^ ' _ ,r
V.                                         §                                    FILED IN #'*5"*
                                           o                       COURT OF CRIMINALAPPEALS
                                           §
THE STATE OF TEXAS                         §                                  August 20,2015
    APPELLEE                               §
                                           3                            ABELACOSTA, CLERK

           STATE'S MOTION TO FILE AN ADDITIONAL BRIEF
     IN REPLY TO THE TEXAS CONSTRUCTION ASSOCIATION'S
                  BRIEF OF AMICUS CURIAE INSTANTER


TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      COMES NOW the State of Texas, by and through the Denton County

Criminal District Attorney and the undersigned counsel, and tenders this motion to

file an additional brief in reply to the Texas Construction Association's brief of

amicus curiae pursuant to Texas Rule of Appellate Procedure 70.04. The State

moves that this Court permit the State to file this additional brief. The State shows

the following in support of this motion;

      1.     The State received the "Brief of amicus curiae of the Texas

Construction Association" on August 14, 2015, and received the "Amended Brief

of amicus curiae of the Texas Construction Association" on August 17, 2015.

      2.     The brief of amicus curiae is in support of Appellants.
      3.     This case is already in submission and this Court has already received

the briefs on the merits and heard the arguments of the parties.

      4.     The State would like to respond to the arguments made in the brief

of amicus curiae in an additional brief.


      5.     The State has already prepared the response to the brief of amicus

curiae and offers the brief instanter for this Court's consideration.




                                      PRAYER


      WHEREFORE, premises considered, the State prays that this Court

grant this motion and permit the State to file an additional brief in reply to the

Texas Construction Association's brief of amicus curiae.




                                           Respectfully Submitted,
                                           PAUL JOHNSON
                                           Criminal District Attorney
                                           CATHERINE LUFT
                                           Assistant Criminal District Attorney
                                           Chief, Appellate Division



                                           \LARA TOMI/IN
                                            assistant Criminal District Attorney
                                           Bar No. 24075169
                                           1450 East McKinney Street, Suite 3100
                                           Denton, Texas 76209
                                           (940) 349-2600
                                           lara.tomlin@dentoncounty.com
                         CERTIFICATE OF SERVICE


      I hereby certify that on the 20th day of August 2015, a true and correct copy
of the State's Motion to File an Additional Brief in Reply to the Texas

Construction    Association's    Brief of amicus       curiae   was    sent    through

efile.txcourts.gov by electronic mail to: (1) Applicant's Counsel, Matthew J. Kita,

matt@mattkita.com; (2) Texas Construction Association's Counsel, John S. Polzer,

jpolzer@canteyhanger.com,       Chris   A     Brown,    cbrown@canteyhanger.com;

and    (3)     the   State      Prosecuting    Attorney,     Lisa     C.      McMinn,

information@spa.texas.gov.




                                              sistant Criminal District Attorney